EXHIBIT 99.1 RADA Electronic Industries Announces Filing of 2016 Annual Report NETANYA, Israel, March27, 2017 RADA Electronic Industries Ltd. (Nasdaq: RADA), today announced that it has filed its annual report containing audited consolidated financial statements for the year ended December 31, 2016 with the U.S. Securities and Exchange Commission.The annual report is available on the Company’s website (www.rada.com).Shareholders may receive a hard copy of the annual report free of charge upon request. About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of Tactical Land Radars for Force and Border Protection, Inertial Navigation Systems and Avionics Systems for fighter aircraft and UAVs. Contact: RADA Electronic Industries Ltd. Shiri Lazarovich, CFO +972-9-892-1111 Shiri.Lazarovich@rada.com
